Cook, J.,
delivered the opinion of the court.
Appellant was indicted by the grand jury of Attala county twice for the crime of embezzlement. Separate demurrers were interposed to the indictments, both of which were sustained, and the state appeals.
Both indictments charge the crime of embezzlement in apt, technical, and comprehensive language, and at the conclusion charges that the defendant “unlawfully and feloniously did take, steal, and carry away” the property alleged to have, been embezzled. There were numerous assignments of demurrer, none of which are maintainable, but we shall notice the assignment that the indictments are duplicitous in that they charge both the crime of embezzlement and larceny in the same count.
The indictment in State v. Journey, 62 So. 354, is very like the indictments in the present case, and this court held the indictment to be beyond criticism.
Mr. Bishop, in his Directions and Forms, has this to say about indictments charging' embezzlement:
“401. Indictment Peculiar and Iiow. — Alike under the earlier statutes of embezzlement and under most of the modern ones, as commonly interpreted, the indictment is required to be wrought and twisted into such special shape as to charge, in a single count and as one offense, two dissimilar offenses, the one statutory and the other at common law. The one of these offenses is embezzlement as defined by the statute, and the other is common-law larceny; and the pleader must not omit from his allegations a particle of what belongs to either, a rule, however, which by statute passed from time to time has been more or less relaxed. Hence:
“402. Elements of Indictment — In the absence of a relaxing statute, the indictment must charge, in addition to venue and time, that the defendant did feloniously steal, take and carry away, not so much money, but such and such enumerated coins, bank bills, chairs, tables or other articles; stating also the ownership of them, and *467as far as the rule in larceny requires, the value. This is the. larceny element, charged after' the manner of the common law. The other is the statutory element; and the indictment, into which the larceny element is woven, covers the particular statute, like other indictments on-statutes.”
It would be entirely safe and the better practice for district attorneys to follow the form prescribed by Mr. Bishop, hut we do not say that it is necessary to charg*e larceny, hut we do hold that it is entirely proper to do so. -

Reversed and remanded.